OCOCO\]CDU`l-L(JJ|\)-\

l\)l\)l\)|\)|\)|\)l\)_\_\_\_\_\_\_\_\_\_\
%BCDU`|-P(JJ|\J-\O@CO\]OTU`|-LOO|\J_*

 

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 1 of 10

RECElVED
reid rim
Anthony G. Thomas

7725 Peavine Peak Court ZQ|BFEB :

Reno, N\/ 89523 2| PH l 06
Tel: (408) 640-2795 U.S. BA?=€?~';Z€‘UF"?C"‘:" f`@f~¢:i?~r
E-mail: atemerald2@gmail.com HAR`Y' r’\.. S-€l§€}":'l'. CJl_E“ 4

Debtor ln Propria Persona
UN|TED STATES BANKRUPTCY COURT

DlSTR|CT OF NEVADA - RENO

ll\l RE: Case No. BK-N-l4-50333-BTB
Case No. BK-N-l4-5033l-BTB
(Jointly Administered)

CHAPTER 7

ANTl-lONY Tl-lOl\/lAS and
V\/ENDl Tl-lOl\/lAS

AT El\/lERALD, LLC RE: Lll\/llTED OPPOS|T|ON TO ABANDON
Date: l\/larch 6th 2019

Time: 10:00 a.m.

Judge: l-lon. Bruce T. Beesley
Courtroom: 2

>

>

>

l

§DECLARAT|ON OF ANTl-lONY Tl-lOl\/lAS
Debtors. §
>
)

 

|, Anthony G. Thomas declare:

l. l am submitting this Declaration in support of my limited opposition to the
Abandonment l\/lotion filed by the Trustee re: the 397 2nd Ave. Portola Property. ln this
regard l sent 2 meet and confer letters to Attorney l-lartman, both dated 2-5-2019
regarding the Abandonment l\/lotion, attached hereto as Exhibits 1-2 respectively and
incorporated herein by reference.

2. The first letter requested that l\/lr. Hartman correct on the record a
misstatement of fact that has been in dispute between the parties, namely that he
correct a misstatement on the record that l & my Wife conveyed the Portola property to
my parents in exchange for $200,000. This is simply factually not true, as discussed in
the 341 meeting of creditors as evidenced by the transcript of the 12-4-2014 hearing
and opposed on 9-7-2018 When this misstatement of fact Was opposed as DE 398 in
opposition to the same statement made by the Trustee and Attorney Hartman in their
Turnovoer l\/lotion papers filed originally in July of 2018. A true and correct copy of the

l\/leet and Confer Letter sent to Attorney Hartman on 2-5-2019 is attached hereto as

_ 1 _
DECLAWTUH'UF_INTHUWTHUHEB`H`ET MUUUH"TD_A`EI.NUUN'FUHTUETFRUFERTY

 

OLOOO\ICDUTJ>~C,QI\)_\

I\)I\)I\)[\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
§\ICDOT-POOI\)_\OLOOO\ICDOTJ>~OON-\

 

 

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 2 of 10

Exhibit 1. l sent a follow-up letter to l\/lr. Hartman asking him to make the corrections in
his moving papers. This letter was ignored by Attorney Hartman.

3. ln my first meet and confer letter dated 2-5-2019, l requested from l\/lr.
Hartman:

“l am respectfully requesting that you correct the incorrect statement of fact
contained in the Trustee’s Declaration in support of her Notice of intent to abandon (DE
455) page 1, line 28 to page 2, lines 1-2, wherein the trustee states:

“4. ln response to question 10 of the Statement of Financial
Affairs, under penalty of perjury , Debtors stated that in 2008
they had transferred a residence in Portola, California (the
“Property”) to Debtor Anthony Thomas’s parents for
$200,000.”

“This issue was argued previously in my opposition to the Turnover l\/lotion, DE
398 filed on 9-7-2018. l asked l\/lr. Hartman to “correct the facts on the record as both
my wife & l objected on the record as evidenced by the excerpts of the 341 meeting
transcript of 12-4-2014, excerpts that are taken from the..Opposition to the Turnover
l\/lotion."

l filed the Opposition to the Trustee’s Turnover l\/lotion as DE 398 on 9-7-2018.
On page 2 of the opposition, that l cut and pasted in my 2-5-2019 letter to l\/lr. Hartman
on this issue, l showed exactly what was filed in response to Question 10 of the
Statement of Financial Affairs on the original 3-4-2014 Bankruptcy petition. l then
quoted an extensive excerpt from the 341 meeting where these facts were contested on
the record. l then requested l\/lr. Hartman to correct the facts on the record, in this
letter and in a follow-up letter that l\/lr. Hartman has ignored to this day.

l sent another letter dated 2-5-2019 (attached hereto as Exhibit 2), wherein l
stated:

“l am not opposed to not objecting to the motion if you could ensure that the following
points are included in the Proposed Order on the Abandonment l\/lotion:

_ 2 _
DECLA'HITTUNWTHUH'TTF|UMH'EET HUTFUH'TU_IEIHDUN`PURTUEL_FR`UFEHTT

 

OCDCO\IOTUW-L\-(,Ol\)-‘~

[\)[\)[\)[\)[\)[\)[\)_\_\._\_x_\_\_x._\_\_\
YQIJOTUT-L\-(,Ol\)-\OCOOD\IOTUWJ>~(,OI\J-\

 

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 3 of 10

1 Trustee hereby abandons any and all claims to title to the Portola property back to l\/lr.

Eli & l\/lrs Dorothy Thomas

2. Trustee agrees to Lift the Lis Pendens
3. Trustee is ordered to turn the keys over l\/lr. Eli & l\/lrs. Dorothy Thomas
4 Trustee admits and acknowledges that Anthony & VVendi Thomas hold only bare

legal title to the property and Trustee agrees to allow Anthony & VVendi Thomas to
assist their parents in having the 2008 conveyance by Deed acknowledged and
recorded without any objection by the Trustee and without the need to obtain any
approval or order by the Bankruptcy Court.

5 Trustee agrees to cooperate and execute any and all documents needed to clear
title back to l\/lr. Eli & l\/lrs Dorothy Thomas

ln response to the above 5 points, l did receive a response from l\/lr. Hartman

stating that the would not agree to any of the above 5 points. l find this to be in bad

faith, considering the serious cloud on title that remains on the Portola property as

a direct consequence of the actions of both l\/lr. Hartman and the U.S. Trustee in

this regard. lt is only fair for both the U.S. Trustee and l\/lr. l-lartman to make an

effort to mitigate the damage they have caused

8. Furthermore, l have repeatedly requested on the record, and now appeal to this
Court to order the Trustee to withdraw her false allegations made in her original
turnover motion papers filed on 7-5-2018 that are defamatory against myself and my
wife that we were living illegally in the property and/or renting out the property and
concealing the rental income from the trustee Despite numerous requests the Trustee
and l\/lr. Hartman have both ignored these requests. As such, l am requesting that the
Court order the Trustee to withdraw these false statements on the record, and/or to
make a specific finding on the record that the Court finds there is no basis for the false
allegations made by the Trustee in this regard. lt is only fair that the Court clear the
record as to false allegations made by the Trustee on the record that impugn the
character and integrity of myself and my wife on the record.

7. Attached as Exhibit 3 is a true and correct copy of the letter dated 9-11-2018
from my mom l\/lrs Dorothy Thomas addressed to l\/ls Coppa-Knudsen and l\/lr.
Hartman wherein she notified the Court of the deprivation of her and my father's due

_ 3 _
DECLARL.T`{DN UFAWUNYTHEWFEFEm§UHTUHTUR-PHUFER¥Y

 

OCOOO\IOUU`|-I>(,Ol\)--\

l\)l\)f\)l\)f\)l\)l\)l\)l\)-\-\-\-\-\__\_\__\_x_x
OO\lOUU`|-J>C»Jl\)-\OLOOO\|O?U`|J>OJN-\

 

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 4 of 10

process rights and the failure of either the trustee or l\Ar. l-lartman to notify her or
husbande my mail, phone e-mail or otherwise that they had:
1. illegally changed the locks
2 Break and entered their home.
3. Converted their property and cabinets
4 Obtained a Title Guaranty without disclosing their ownership of the Portola
home as disclosed in my and my wife’s Bankruptcy papers and as disclosed at
the 341 meeting of creditors held in Reno on 12-4-2014.
5. Listed the property for sale with Re/Max real estate agent Melissa as of 8-9-
2018
6. Engaged in destruction and vandalism of the Portola property
l declare under penalty of perjury of the laws of the State of California, the State of

Nevada and the United States that the foregoing is true and correct

Executed at San Jose, CA on February 2§2019.

n ny . omas
Deb rin Propria Persona.

_ 4 .
DECLARIUUN'UF_IH'W[UHYTHUHIH'RFMUTTH'TEFEHIHUUHWRTUII`PRUFERW

 

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 5 of 10

Anthony Thomas
7725 Peavine Peak Court
Reno, NV 89523
Tel: (408) 640-2795
E-mai|: atemerald2j§g_mail.com

WITHOUT PREJUD|CE
Tuesday February Sth 2019.

fvfr. Jeffrey L. Hartman, Esq. Tel: (775) 324-2800
HARTMAN & HARTMAN Fax: (775) 324-1818
510 West Plumb Lane, Suite B

Ffeno, NV 89509

VlA E-MA|L: notices'.f_:ibankrgi;tcy_reno.com

Dear fvfr. Hartman:

l have received the copy of the l\/lotion to Abandon the Portola property, l am
respectfully requesting that you correct the incorrect statement of fact contained in paragraph 4
of the Trustee's Declaration in support of Notice of |ntent to Abandon (DE 455) page 1, line 28
to page 2, lines 1-2, wherein the Trustee states:

"4. ln response to Ouestion 10 of the Statement of Financial Affairs, under
penalty of perjury, Debtors stated that in 2008 they had transferred a residence

in Portola, California (the "Property") to Debtor Anthony Thomas's parents for
$200,000."

This issue was argued previously in my opposition to the Turnover l\/lotion, DE 398, filed
on 9~7-2018. The Trustee made the same claim regarding the $200K in her Turnover Nlotion
papers that l opposed in my 9-7~2018 Opposition to the Turnover l\/lotion. l am attaching as an
Exhibit to this letter, the relevant pages of that filing, pp1-7 of 14, as those pages directly
address the above statement and form the basis of my objection to the above characterization
and request that you correct the facts on the record, as both myself and my wife objected on
the record as evidenced by the excerpts of the 341 meeting transcript of 12-4-2014. excerpts
that are contained in the 7 page excerpt taken from my Opposition to the Turnover l\/lotion.

ln my opposition brief, l filed the following on p.2 of my Opposition:

 

 

2 _ On p_11 of the Debtor’s 46 page initial bankruptcy filing on 3-4-2014, the
followin disclosure regarding the transfer of the Portola property to the parents of
3 Debtor nthony Thomas was made:
4 __ ._
ll hub-lin
5 '~' A Uld|“”pm,m\-m”*nd-kod`qmof\¢h__ul¢lh_ndl|*mo{khm.
-*mhm¢nh»l.|yuu¢.dnhmy-\MM¢~M:dm.¢.tM-v~a~n
N~\-.l'd*fli*lJ-lM*u-_nhl|lh¢oth.m\~*.¢lol¢)uh,‘mllhd.-ll_$¢
6 W¢\_l-dd-dlhll*o¢inmm!
nme mcmanus ormmsn.u:r., unanswean musicaon
7 amno~sm monvm mm omw\um mcewen
m o oonomn nunn mum. nos announce unum n la noon n
neumann nom holch
8 n:::oogc»u¢n annum

Exhibit 1

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 6 of 10

l subsequently filed excerpts from the Transcript of the 341 meeting held on 12»
4~2014 as follows

HM WBLB _]UHL

10 us. coppA-muosom md why did you d..d iv no hon
MS. THOMAS: Beceuee we owed Dorothy money. end thet's the only
11 asset we hed et the time.
MR. THOMASi Hhen we deeded it over to her.
12 MS CO?PA~KNUDSON: And do you to your knowledge. hen she attempted tc
cry to sell chie?
13 ns. THOMAS: she'¢ celk¢d about ic, but she he¢n'c sold ic.
HR. THOMAB: Ic'e probebly not going to sell.
14 ns Tuouxs: It'e non vorch a loc.
MR. THONAS: Ic'e not worth enything.
15 us. coppA-xmrosou= w.n, 1 don-z know if eve land 1a worth something
16 MR. LuxAsx L¢c'l eck about what's
17 ns.coPPA-xnunsout oxey, lorry.
MR.LVKAS: You eeid it wee worth $200,000.
18 Ms. 'rHonAs= No.
HR THONAS: No, 1 didn't.
19 LuxAs= oh, well -

20 ns. TuouAs= w¢~d never gay thc.

21 KR. LUKAS\ Couneel, why don't you look et the schedulel end statement-
whet they put ea the value of thet.

22

MS. THONAS: No, ve would not put thet.
23

MR. THOMASt We bought it for 12 grend.
24

KR. LUKAS: I'm just eeying you put 200- on your schedules end
25 etetemente.
26 xs. THoMAs: w¢11, ve dtdn'c puc chac.
27 MR. LUKAS: Look et the treneferl. It’e 8200.000.

MR. LBHN!RS: Yeeh, reeidence valued et 25,000.
28 MR. LUKAS: And chet'e a notorcycle, ien'c it?

.§.

 

_______UFFE§n“ITTU1I5FTlU§TEEToNHEWEIWTUTKHT'_”"_______

fhe above transcript excerpt, followed by the excerpt from page 7 below, shows that
both myself, my wife and my attorney l\/lr. Lehners, objected repeatedly on the record to the
statement that we claimed the residence was worth 3200,000, the proper statement of facts
should indicate that the value of the residence transferred according our answer of Ouestion

101 as noted above in response to Ctuestion 10: "Describe the Property Transferred and the
\/a|ue Fteceived" was:

Property Transferred: Residence valued at $25,000 in Portola California
\/alue Received: 3200,000

As such, l am requesting that you correct paragraph 4 to state that the property
transterred was a residence valued at $25,000, not that the property was transferred in
exchange for $200‘000.

l~)

Exhibit 1

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 7 of 10

The below excerpt ends with Attorney Lehners, clarifying on the record with the following
exchange:

b(.»>t\)

O(O(IJ\JO')

12

ns
mt
mt
c MR. Lzmns=
'xn
ma

 

 

l\/lr. tehners: lt would appear that the $200,000 is the amount of the debt. The 25.000 is
the value of the real estate. Mr. Thomas is that correct? MR. THOl\/lAS: Yes.

Case 14-50333-btb Doc 398 Entered 09/10/18 09;08:41 Page 7 of 15

MR. THOMAS:

MS. KSTBS:
HR . LUKAS:
MS . COPPA-K.N"JDSON:

. BSTKS:
. LEHN!RS:

, THOMAS:

. LUK.AS:
. LKH.`NKRS:

101 . THOMAS:
MIR . LUKAS:
HS. THOM.AS:
MR. LU`K.AS:

MR . LKHNBRS:

No. other transfere. Reaidence value
$200,000 is the amount that they borrowed from their mom.
Oh. okay, okay. Sorry for the -'
Oh, okay.
Sorry about the mathing. It'e --
Reeidence valued at 25.000 in Portola, tranaferred January
of '08. 200,000 appears here. Do you know why?
That'a what we borrowed from my mom.
Okay.
Okay. 80
It would appear that the 200,000 ie the amount of the debt.
The 25,000 is the value of the real eetate. Kr. Thomae, in
that correct?
Yee.
Gkay. So residence value is 25,000.
Yeah. I mean

Give or teke. Okay, fair enough. I didn't do the schedules
and atatamente. I didn't sign them under penalty of
perjury.

Juet ask queetione.

Please confirm your change to paragraph 4. l look forward to hearing your response

Yours lruly,

.i _ n

$.'e'_l} |.::.'._-T_;..'_.__
Anth3 y G. Thomas
Debto_ ln Propria Persona

Exhibit1

Case 14-50333-gs Doc 461 Entered 02/22/19 14:38:24 Page 8 of 10

Anthony Thomas
7725 Peavine Peak Court
Reno, NV 89523
Tel: (408) 640-2795
E-mail: atemerald2(r5r`)umail.com

W|THOUT PREJUD|CE
Tuesday February 5th 2019.

|\/lr. Jeffrey L. Hartman, Esq. Tel: (775) 324-2800
HART|\/lAt\l & l-lAFtT|\/lAt\l Fax: (775) 324-1818
510 West Plumb l_ane, Suite B

Fteno, f\lV 89509

RE: 1. REQUEST TO MOVE HEAR|NG DATE ON ABANDONMENT MOT|ON
FRON| 3-6-2019 TO 3-1-2019
2. REQUEST TO |NCLUDE |TEMS |N PROPOSED ORDER

VlA E-MA|L: noticesi_§.‘bankruntcvreno.com
Dear |\/lr. Hartman:

This letter is a follow-up to my telephone call earlier today wherein l requested if you
could stipulate to moving the |\/larch 6m 2019 hearing date on the Abandonment |\/lotion
regarding the Portola Property to Friday |\/larch 15‘ 2019. l am not opposed to not objecting to
the motion if you could ensure that the following points are included in the Proposed Order on
the Abandonment |\/lotion:

1. Trustee hereby abandons any and all claims to title to the Portola property back to |\/lr_
Eli & |\/lrs Dorothy Thomas

2. Trustee agrees to Lift the Lis Pendens

3. Trustee is ordered to turn the keys over |\/lr. Eli 81 |\/lrs Dorothy Thomas

4. Trustee admits and acknowledges that Anthony 81 Wendi Thomas hold only bare legal

title to the property and Trustee agrees to allow Anthony 81 Wendi Thomas to assist
their parents in having the 2008 conveyance by Deed acknowledged and recorded

without any objection by the Trustee and without the need to obtain any approval or
order by the Bankruptcy Court.

5. Trustee agrees to cooperate and execute any and all documents needed to clear title
back to |\/lr. Eli 81 |\/lrs Dorothy Thomas

l look forward to your agreement to the above matters

Yours tru|y,

/s/
Anthony G. Thomas

Exhibit 2

cement-someone 11an Eneraiitmzi?zztem€ese§t moreno

Dorothy Thomas
18945 Kosich Dr.
Saratoga, CA 95070

Tel: (408) 252-9126
E-mail; dorothythomasQ@sbcglobal.net

W|THOUT PREJUD¥CE
Tuesday september 11‘*‘ 2018.

Ms. Jeri Coppa-Knudson Tel: (775) 329-1528
United States Bankruptcy Trustee Fax: (775) 329-5320

3495 Lakeside Drive PMB #62

Reno, NV 89509-4841

VlA E-MAll_: renObktrustee@gmail.com & VlA U.S. CERTlFlED lVlAlL

Mr. Jeftrey L. Hartman, Esq. Tel: (775) 324-2800
HARTMAN & HARTMAN Fax: (775) 324-1818
510 West. Plumb Lane Suite B

Reno, NV 89509

VlA E-lVlAlL: notices@bankruptcyreno.com & VlA U.S. CERTlFlED NlAlL
RE: ll_LEGAL TURNOVER MOTlON OF 397 2nd Ave - Portola, CA

Dear lVls. Coppa-Knudsen & lVlr. Hartman:

This letter is being sent to you under the provisions of California’s Consumer
Legal Remedies Act (CA Civil Code § 1770 et.seq.) and under the provisions of
California’s Elder Abuse law in that both my husband & l are 80 and 89 years of age
respectively and is a demand that you immediately surrender possession and any claim
to my property located at 397 2"d Avenue in Portola, CA that l understand you have
already taken over prior to the Court’s determination and Order on your Turnover Nlotion
scheduled for hearing in the Reno Bankruptcy Court on September 13"` 2018. lt is my
understanding that without giving me or my husband any notification either by mail
phone e-mail or otherwise that you have:

1. illegally changed the locks

2. Break & Entered our home

3. Converted our property and cabinets to your own use without disciosing
anything to us

4. obtained a rule ouaranty as or Juiy 3"’ 2018 without disclosing our

ownership of the Portola home as disclosed in our son’s Bankruptcy papers and
as disclosed in his 341 Nleeting of Creditors held in Reno on 12-4-2014
5. Listed the property for sale with Re/Nlax real estate agent ll.'lelissa
as of 8-9-2018, the day before the Court’s hearing to allow my son’s lawyer

Exhibit 3

daaeelaassossaegs poe ties Entered delta/me massiah Bage wet 10

to be relieved as counsel in his case
6. Destruction and Vandalism of Property without authorization

l am hereby demanding that you provide me with a detailed inventory of all items
that you have in your possession

Under the circumstances, and in light of what l understand to be full disclosure by
my son Anthony and his wife Wendi of the facts surrounding their delivery and execution
of a Deed in favor ot my husband and myself in January of 2008 that l understand was
also fully disclosed in a Court hearing on 12-4-2018. Despite what appears to be an
aimost 4 year delay from the time my son & daughter in law filed their Bankruptcy
Petition in Reno, you never took the time or effort to communicate with me or my
husband Eli in any manner, despite the fact that our names and addresses appear in no
less than 3 places on the BK petition, and it would seem that since we are the owners of
the Portola property according to California law, you would at least give us an
opportunity to hire legal counsel and defend our property rights in the Bankruptcy Court.

Under the circumstances l am respectfully requesting that you take your Motion
for Turnover of the Portoia property off calendar as a sign of belated good faith action on
your part after receiving this letter, it being sent by U.S. Postal Service Certified Mail as
well as sending it by Fax and E-mail.

This letter is to also give you 30 days to correct your behavior by acknowledging
that your legal position in falsely representing to the Court and in your legal filings that
you hold superior legal title to my husband and |, despite the fact that the property was
lawfully transferred to my husband and myself under the rules governing the transfer of

real estate by Deed, and we are entitled to those rights whether the Deed is recorded or
not.

l look forward to your swift response to my claim, and wish to advise you that my
husband and l will look forward to your swift response to all of my requests in writing. l
am also notifying you that if you wish to communicate with me on any of these matters,i
am delegating and authorizing my eldcst son Mr. Jim Thomas to whom you may address
all communications directed towards me through my e~mail address as listed above that
will be responded to by my son Jim Thomas on my beha|f. We look forward to your
written response to this letter forthwith

Govern yourselves accordingly.

Yours tru|y, M,(
~.` :' '
t 7-¢.' /' . _

,L_/_',.`.*i.i/¢_t,_i.' -- 1-.,'_./'___-""'~"»/5“‘_"".¢'¢<7_.»

Dorothy Ih,`r.im as
.'~’ /

.____/

Exhibit 3

